 1 MCGREGOR W. SCOTT
   United States Attorney
 2 MELANIE L. ALSWORTH
   GEOFFREY D. WILSON
 3 Assistant United States Attorney
   2500 Tulare Street, Suite 4401
 4 Fresno, CA 93721
   Telephone: (559) 497-4000
 5 Facsimile: (559) 497-4099

 6
   Attorneys for Plaintiff
 7 United States of America

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                           CASE NO. 1:17-CR-00304 LJO

12                                Plaintiff,             STIPULATION AND ORDER TO SET A
                                                         BRIEFING SCHEDULE FOR FORFEITURE
13                          v.                           HEARING

14   JOSE JESUS CARBAJAL,                                DATE: October 7, 2019
                                                         TIME: 10:00 a.m.
15                                Defendant.             COURT: Hon. Lawrence J. O'Neill
16

17           The United States of America, by and through Assistant United States Attorneys Melanie L.

18 Alsworth and Geoffrey D. Wilson, and Jai M. Gohel, Attorney for Defendant, Jose Jesus Carbajal,

19 hereby agree and stipulate the following briefing schedule to assist the court in resolving the forfeiture

20 matter:

21
                         [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
22

23

24

25

26
27

28


      STIP BRIEFING SCHEDULE – FORFEITURE HRG            1
30
 1              •    United States’ opening brief is to be filed by September 3, 2019

 2              •    Defense opposition to be filed by September 23, 2019

 3              •    United States’ reply, if any, by September 30, 2019

 4

 5   Dated: August 26, 2019                                   MCGREGOR W. SCOTT
                                                              United States Attorney
 6

 7                                                    By: /s/ Melanie L. Alsworth
                                                          Melanie L. Alsworth
 8                                                        Geoffrey D. Wilson
                                                          Assistant United States Attorneys
 9

10   Dated: August 26, 2019                                  /s/ Jai M. Gohel
                                                             Jai M. Gohel
11                                                           Counsel for Defendant
12

13

14                                                   ORDER
15

16
     IT IS SO ORDERED.
17

18     Dated:       August 28, 2019                          /s/ Lawrence J. O’Neill _____
                                                  UNITED STATES CHIEF DISTRICT JUDGE
19

20

21

22

23

24

25

26
27

28


      STIP BRIEFING SCHEDULE – FORFEITURE HRG            2
30
